F I L E D
                                                                                                     United States Court of Appeals
                                                                                                             Tenth Circuit
                             UNITED STATES COURT OF APPEALS
                                                                                                               August 10, 2006
                                         FOR THE TENTH CIRCUIT                                             Elisabeth A. Shumaker
                                                                                                               Clerk of Court

 U N ITED STA TES O F A M ER IC A ,

                      P l a in t i f f - A p p e ll e e ,
                                                                                    No. 06-3155
   v.                                                                    (D .C . N o. 97-C R -10061-M L B )
                                                                                      ( D . K a n .)
 CARL G. TERRELL,

                      D efendant-A ppellant.



                                          ORDER AND JUDGM ENT*


B e f o r e L U C E R O , M c C O N N E L L , a n d T Y M K O V I C H , C i r c u it J u d g e s .




          A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d u n a n im o u s l y t o g r a n t t h e p a rt i e s ’ r e q u e s t f o r a d e c i s i o n o n t h e

b r i e f s w i th o u t o ra l a rg u m e n t. S e e F e d . R . A p p . P . 3 4 ( f ) ; 1 0 t h C ir . R .

3 4 . 1 ( G ) . T h e c a s e is th e re f o re o r d e r e d s u b m itte d w ith o u t o r a l a r g u m e n t.

          T h e d e f e n d a n t a p p e a l s t h e d is t r i c t c o u r t ’ s d is m i s s a l o f F e d . R . C i v . P .

60(b) motion in w hich he sought reconsideration of the denial of his


          *
                     T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r
t h e d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. T h e
c o u r t g e n e r a ll y d i s f a v o r s t h e c i ta t i o n o f o r d e r s a n d j u d g m e n t s ; n e v e r th e l e s s ,
a n o r d e r a n d j u d g m e n t m a y b e c i t e d u n d e r t h e t e r m s a n d c o n d i t io n s o f 1 0 t h
C i r . R . 3 6 .3 .
p r e v io u s l y f il e d 2 8 U .S . C . § 2 2 5 5 m o t i o n . W e v a c a te th e o r d e r f o r l a c k o f

jurisdiction, construe the defendant’s notice of appeal, motion to proceed in

f o r m a p a u p e r i s , a n d a p p e l l a te b r i e f a s a n im p l i e d a p p li c a ti o n f o r

a u th o r i z a ti o n t o f il e a n o th e r § 2 2 5 5 m o t i o n , a n d d e n y a u th o r i z a ti o n .

          T h e d e f e n d a n t’ s o r i g i n a l § 2 2 5 5 m o t i o n w a s d e n ie d b y t h e d is t r i c t

c o u r t . O n a p p e a l, th is c o u rt d e n ie d a c e r t if ic a te o f a p p e a la b ility. S e e

U n i t e d S t a t e s v . T e r r e l l, 6 F e d . A p p x . 7 6 3 ( 1 0 th C ir . 2 0 0 1 ) ( u n p u b lis h e d ) .

S u b s e q u e n tl y, t h e d e f e n d a n t f il e d th e R u l e 6 0 ( b ) m o t i o n w h i c h is t h e s u b j e c t

o f th i s a p p e a l , a r g u i n g t h a t t h e e v id e n c e w a s i n s u f f ic ie n t, t h a t o n e o f th e

statutes he w as convicted of violating, 18 U .S.C. § 922(g)(3), is

u n c o n s t i t u t i o n a l, t h a t t h e c ri m i n a l j u d g m e n t i s v o i d , a n d th a t r e c e n t c a s e s

from other circuits show that the district court and this court erred in their

d e c is i o n s i n t h e e a r l i e r § 2 2 5 5 p r o c e e d i n g . T h e d is t r i c t c o u r t d i s m i s s e d th e

m o t i o n f o r l a c k o f j u r i s d i c ti o n . ( T h e c o u rt s h o u l d h a v e tr a n s f e r r e d th e

m a t t e r t o th is c o u rt a s a s u c c e s s iv e § 2 2 5 5 m o tio n . S e e C o l e m a n v . U n i t e d

S t a t e s , 1 0 6 F .3 d 3 3 9 , 3 4 1 (1 0 th C ir . 1 9 9 7 ) ) .

          The Rule 60(b) motion constituted a successive motion under the

A n t i t e r r o ri s m a n d E f f e c tiv e D e a th P e n a lty A c t. S e e , e .g , U n i t e d S ta t e s v .

T o r r e s , 2 8 2 F . 3 d 1 2 4 1 , 1 2 4 6 ( 1 0 t h C i r . 2 0 0 2 ) ( “ [ T ] o a l l o w a p e t i ti o n e r t o

a v o id t h e b a r a g a in s t s u c c e s s i v e § 2 2 5 5 m o t i o n s b y s i m p l y s t yl i n g a p e ti t i o n

u n d e r a d if f e r e n t n a m e w o u l d s e v e re ly e r o d e th e p r o c e d u ra l r e s t r a in t

                                                                   2
i m p o s e d u n d e r 2 8 U .S .C . § § 2 2 4 4 ( b ) ( 3 ) a n d 2 2 5 5 .” ) ( c it i n g t o L o p e z v .

D ouglas, 141 F.3d 974, 975 (10th C ir.) (holding that a post-judgment Rule

6 0 ( b ) ( 6 ) m o t i o n , f il e d in a h a b e a s p r o c e e d i n g , s h o u l d b e tr e a te d a s “ a

s e c o n d h a b e a s p e t i ti o n u n d e r t h e A n t i te r r o r i s m a n d E f f e c t i v e D e a t h P e n a l t y

A c t .. . . ” ) .

           T h e S u p r e m e C o u r t ’ s r e c e n t d e c is i o n i n G o n z a l e z v . C r o s b y , 1 2 5 S . C t .

2 6 4 1 , 2 6 4 8 , 2 6 5 1 ( 2 0 0 5 ) ( h o l d i n g t h a t a R u l e 6 0 ( b ) m o t i o n f il e d in a § 2 2 5 4

c a s e m u s t b e t r e a t e d a s a s u c c e s s i v e h a b e a s p e t i ti o n i f i t a s s e r t s o r r e a s s e r t s

a s u b s t a n ti v e c la im t o s e t a s i d e th e p e ti t i o n e r ’ s s t a te c o n v ic ti o n , a s o p p o s e d

t o a s s e r t in g a d e f e c t “ in t h e i n t e g r i ty o f t h e f e d e r a l h a b e a s p r o c e e d i n g s ” ) ,

does not change this result.

           E v e n i f w e c o u l d a s s u m e t h a t G o n z a l e z a p p l i e s to § 2 2 5 5 p r o c e e d i n g s ,

s e e U n i t e d S t a t e s v . S c o t t, 4 1 4 F . 3 d 8 1 5 , 8 1 6 ( 7 t h C i r . 2 0 0 5 ) ( e x te n d in g t h e

r e a s o n i n g o f G o n z a l e z t o § 2 2 5 5 m o t i o n s w h i c h im p l i c a te s i m i l a r c o n c e r n s

of successiveness), the defendant’s R ule 60(b) motion does not assert a

d e f e c t “ in t h e in t e g r i t y o f th e [ p re v io u s ] f e d e r a l h a b e a s p r o c e e d i n g [ ] .”

R a th e r , t h e g r o u n d s p r e s e n te d a re a ll e g e d e r r o r s w h i c h o c c u r r e d a s p a r t o f

t h e d e f e n d a n t’ s t r i a l, a n d a re r e a s s e r t i o n s o f g r o u n d s p r e v io u s l y r a is e d .

           A c c o rd i n g l y, t h e d is t r i c t c o u r t la c k e d j u r i s d i c ti o n o v e r t h e m o t i o n ,

a n d t h e d is tr ic t c o u rt o rd e r m u s t b e v a c a te d . S e e L o p e z v . D o u g l a s , 1 4 1 F . 3 d

a t 9 7 5 - 7 6 . H o w e v e r, w e w i l l c o n s t r u e th e d e f e n d a n t’ s n o t i c e o f a p p e a l a n d

                                                                    3
a p p e l l a t e b ri e f a s a re q u e s t f o r t h e r e q u ir e d a u th o r i z a tio n . I d .

          W e h a v e t h o r o u g h l y r e v ie w e d th e m a t t e r a n d c o n c l u d e th a t t h e

d e f e n d a n t h a s f a il e d to m a k e th e p r i m a f a c ie s h o w i n g r e q u ir e d b y § 2 2 5 5 a s

a m e n d e d b y t h e A n t i te r r o r i s m a n d E f f e c t i v e D e a t h P e n a l t y A c t . H i s

c o n te n ti o n s a r e n o t b a s e d o n n e w l y d i s c o v e re d e v id e n c e t h a t, “ if p r o v e n a n d

v i e w e d i n l i g h t o f t h e e v i d e n c e a s a w h o l e , w o u l d b e s u f f i c ie n t to e s t a b l is h

b y c le a r a n d c o n v in c in g e v id e n c e t h a t n o r e a s o n a b le f a c t f in d e r w o u l d h a v e

found [him ] guilty of the offense” or on a “new rule of constitutional law ,

m a d e re tr o a c ti v e to c a s e s o n c o ll a te r a l r e v ie w b y t h e S u p r e m e C o u r t , t h a t

w a s p r e v i o u s l y u n a v a i la b l e .” 2 8 U .S .C . § 2 2 5 5 . T h e g r o u n d s r a i s e d w e r e

a l l p r e s e n t e d p r e v io u s ly e i t h e r in t h e d e f e n d a n t ’ s d i re c t a p p e a l o r in h i s f i r s t

§ 2255 motion.

          T h e m o t io n t o p r o c e e d i n f o r m a p a u p e r i s is g r a n t e d , th e d i s tr ic t c o u r t

o r d e r is V A C A T E D , a n d t h e i m p l i e d a p p l i c a t i o n f o r a u t h o r i z a t i o n t o f i l e

a n o t h e r § 2 2 5 5 m o t io n i s D E N I E D .



                                                                                   E n t e r e d f o r th e C o u r t
                                                                                   Per C uriam




                                                                   4